           Case 2:19-cv-01877-TLN-AC Document 30 Filed 03/31/21 Page 1 of 2

 1 Peter Strojnik (Sr.)
   7847 N. Central Ave.
 2 Phoenix, Arizona 85020

 3 602-524-6602
   ps@strojnik.com
 4
   In Pro Se
 5

 6                                    UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     PETER STROJNIK (SR.),                            CASE NO. 2:19-CV-01877-TLN-AC
10
                         Plaintiff,                   STIPULATION AND ORDER TO DISMISS
11                                                    DEFENDANT THE McCONNELL
     vs.                                              FOUNDATION dba SHERATON REDDING
12                                                    HOTEL AT THE SUNDIAL BRIDGE
   AZUL Hospitality Group, LLC and
13 The McConnell Foundation dba
   Sheraton Redding Hotel at the Sundial              FILED BY FAX
14 Bridge,

15                                    Defendants.

16           WHEREAS, plaintiff Peter Strojnik, Sr. (“Strojnik”) filed this action against defendants

17 AZUL Hospitality Group, LLC and The McConnell Foundation dba Sheraton Redding Hotel

18
     (“McConnell”) at the Sundial Bridge in the United States District Court, Eastern District of
19
     California September 18, 2019.
20
             NOW THEREFORE, plaintiff Strojnik and defendant McConnell, agrees and hereby
21
     stipulate, that defendant McConnell be dismissed without prejudice in this matter.
22

23 DATED: March ____, 2021                          __________________________________
                                                    Peter Strojnik, Sr.
24                                                  Plaintiff Pro Se
25 DATED: March ____, 2021                          CARR, KENNEDY, PETERSON & FROST
26
                                                    By_________________________________
27                                                    Randall C. Nelson
                                                      Attorneys for Defendant the McConnell
28                                                    Foundation

                                                       1
     STIPULATION AND ORDER TO DISMISS DEFENDANT
        Case 2:19-cv-01877-TLN-AC Document 30 Filed 03/31/21 Page 2 of 2

 1

 2
                                                 ORDER
 3
            The parties, having agreed to a dismissal without prejudice of defendant The McConnell
 4
     Foundation dba Sheraton Redding Hotel at the Sundial Bridge of this action
 5
            IT IS ORDERED that:
 6

 7      1. Defendant The McConnell Foundation dba Sheraton Redding Hotel at the Sundial Bridge

 8          be dismissed without prejudice.
 9
10
     Dated: March 30, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
     STIPULATION AND ORDER TO DISMISS DEFENDANT
